EXHIBIT 10.1

FOURTH AMENDMENT TO

REVOLVING LINE OF CREDIT AGREEMENT

This Third Amendment (this “Amendment”) is made as of December 23, 2008 to that
certain Revolving Line of Credit Agreement dated March 16, 2007, as amended
May 15, 2007, December 3, 2007, and November 14, 2008 (the “Loan Agreement”) by
and among SOVEREIGN BANK (the “Bank”) and MEDICAL SOLUTIONS MANAGEMENT, INC., a
Nevada corporation, having its principal place of business at 237 Cedar Hill
Street, Marlborough, Massachusetts 01752 (the “Borrower”). Capitalized terms
used and not defined in this Amendment shall have the meanings ascribed to them
in the Loan Agreement.

RECITALS

The Borrower and the Bank have mutually agreed to amend the Loan Agreement to
extend the Maturity Date of the Revolving Credit Facility. The Bank is willing
to so amend the Revolving Credit Facility on the additional terms and conditions
set forth in this Amendment.

AGREEMENT

In consideration of the foregoing, of the undertakings of the Borrower and the
Bank herein, and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. The second paragraph of Section 1.1 of the Loan Agreement shall be amended to
read as follows:

“1.1 (a) Maturity of Loan. The Borrower’s right to request Loans under the
Credit Agreement shall terminate on February 14, 2009 (the “Maturity Date”). All
Loans shall be due and payable in full on said Maturity Date.

2. The Borrower confirms that the outstanding principal balance under the line
of credit is $3,000,000.00 as of December 23, 2008.

3. In consideration for this amendment, the Borrower agrees to pay to the Bank a
non-refundable Extension Fee of $3,000.00, which shall be due and payable on
January 2, 2009.

4. The Borrower represents and warrants to the Bank that all of the
representations and warranties made by the Borrower in the Loan Agreement and
other Loan Documents are and continue to be true and correct on the date hereof,
except for any representation or warranty which expressly refers to an earlier
date, and that it is in compliance with the covenants and agreements contained
in the Loan Agreement.

5. The Borrower further represents and warrants that this Amendment is a valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be affected by bankruptcy and other
similar laws of general application affecting the rights and remedies of
creditors.



--------------------------------------------------------------------------------

6. Except as otherwise expressly provided in this Amendment, nothing in this
Amendment shall extend to or affect in any way any of the Obligations or any of
the rights and remedies of the Bank arising under the Loan Agreement and other
Loan Documents, and the Bank shall not be deemed to have waived any or all of
such rights and remedies with respect to any Event of Default or event or
condition which, with notice or the lapse of time, would become an Event of a
Default and which, upon the Borrower’s execution and delivery of this Amendment,
might otherwise exist or which might hereafter occur.

7. By execution of this Amendment, the Borrower acknowledges and confirms that
it does not, as of the date of this Amendment, have any offsets, defenses or
claims against the Bank, or any of its officers, agents, directors or employees
whether asserted or unasserted to payment and performance when due of the
Obligations.

8. The Borrower acknowledges and agrees that it shall immediately pay to the
Bank for reimbursement the full amount of all reasonable out-of-pocket costs and
expenses of the Bank incurred by the Bank in preparation and documentation of
this Amendment and all documents ancillary hereto or incurred by the Bank after
the date of this Amendment in connection with administration of the Obligations
or enforcement of any rights of the Bank under the Loan Agreement and other Loan
Documents or otherwise in respect of any of the Obligations.

9. If any clause or provision of this Amendment is determined to be illegal,
invalid or unenforceable under any present or future law by the final judgment
of a court of competent jurisdiction, the remainder of this Amendment will not
be affected thereby. It is the intention of the parties that if any such
provision is held to be invalid, illegal or unenforceable, there will be added
in lieu thereof an enforceable provision as similar in terms to such provision
as is possible, and that such added provision will be legal, valid and
enforceable.

10. This Amendment is delivered to the Bank in the Commonwealth of Massachusetts
and it is the desire and intention of the parties that this Amendment and the
Loan Documents be in all respects interpreted according to the laws of the
Commonwealth of Massachusetts. The Borrower specifically and irrevocably
consents to the personal and subject matter, jurisdiction and venue of the
federal and state courts of the Commonwealth of Massachusetts with respect to
all matters concerning this Amendment or the Loan Documents or the enforcement
of any of the foregoing.

Executed and delivered as of December 23, 2008.

 

WITNESS     BORROWER       MEDICAL SOLUTIONS MANAGEMENT, INC.

/s/ Richard White

    By:  

/s/    EJ Mclean

      Name:   EJ McLean       Title:   Vice President and Controller       BANK
      SOVEREIGN BANK

/s/ Angela Pecjo

    By:  

/s/ Joseph Massimo

      Name:   Joseph Massimo       Title:   Senior Vice President